Rex Energy Reports Solid First-Quarter 2008 Results STATE COLLEGE, Pa.(BUSINESS WIRE)—MAY 9, 2008Rex Energy Corporation (NASDAQ:REXX) today announced results for the first-quarter of 2008. Highlights for the first-quarter 2008 include: · Production volumes were 257,370 barrels of oil equivalent “BOE”, up 3.3% from the same period in 2007; · Operating revenues grew 40.3% over the same period in 2007; · EBITDAX grew 67.1% over the same period 2007; and · Cash flow provided by operational activities grew approximately 307% from the first quarter 2007. Commenting on the first quarter, Benjamin W. Hulburt, Rex Energy Corporation's President and Chief Executive Officer, said, “This was a solid quarter with both revenue and EBITDAX experiencing strong growth over the first quarter of 2007.We were able to continue a trend of steady production growth despite experiencing record levels of flooding in the Illinois Basin, which caused us to shut-in some of our oil fields for periods during the quarter.” Production in the first quarter of 2008 totaled 257,370 BOE, of which approximately 78.2% was attributable to oil. Production volume increased 3.3% from the first quarter of 2007.Approximately 73.2% of the first quarter 2008 production was from our Illinois Basin operations, 15.8% was from our Appalachian Basin operations, and 11.0% was from our Southwestern Region operations.Production was adversely affected during the quarter due to inclement weather and severe flooding in certain areas of the Illinois Basin.As a result, net oil production was adversely affected by approximately 7,000 netbarrels of oil during the first quarter.Additionally, we anticipate production in the second quarter to be adversely affected by approximately 3,000 net barrels.As of May 1, 2008, all fields within the Illinois Basin that were affected by the flooding have been returned to normalproduction.This temporary shut-in of production during the first quarter did not impact any ofour ASP project activitiesIn the Lawrence Field, inlcudingthe two ASPtest pilots. Operating revenues for the first quarter of 2008 were $18.4 million, representing a 40.3% increase over operating revenues of $13.1 million for the first quarter of 2007, and an increase of approximately $2.3 million, or 14.3%, over the fourth quarter of 2007. Ouraverage realized oil price, before the effect of derivatives, was $93.09 per barrel ("Bbl") in the first quarter of 2008, up 72.5% from $53.98 per Bbl for the same period in 2007.Our average realized natural gas price, before the effect of derivatives, was $8.50 per thousand cubic feet ("Mcf") in the first quarter of 2008, up from $6.63 per Mcf in the first quarter of 2007. Total operating expenses for the first quarter of 2008 were $17.1 million, up from $12.7 million for the first quarter of 2007. Production and Lease operating expenses were $6.7 million in the first quarter of 2008, up from $6.1 million for the same period in 2007 and up approximately $524,000 from the fourth quarter 2007. General and administrative expenses, including non-cash compensation expenses of $368,000, were $3.5 million in the first quarter of 2008, up from $2.0 million in the first quarter of 2007 and up approximately $290,000 from the fourth quarter of 2007. Weincurred approximately $1.4 million in exploration expenses during the first quarter of 2008 primarily due to the plugging and abandonment of one well in the
